Title: To George Washington from Nathanael Greene, 13 November 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Mount Vernon Nov. 13th 1780
                        
                        I arrivd here yesterday about noon; and met with a kind and hospitable reception by Mrs Washington and all
                            the family. Mrs Washington, Mr and Mrs Custis, (who are here) and Mr Lund Washington and his Lady are all well.
                        We set out this morning for Richmond, and it is now so early I am oblige to write by candle light. Nothing
                            but the absolute necessity of my being with my command as soon as possible should induce me to make my stay so short at
                            your Excellencys seat; where there is every thing that nature and art can afford to render my stay happy and agreeable.
                            Mount Vernon is one of the most pleasant places I ever saw; and I dont wonder that you languish so often to return to the
                            pleasures of domestic life. Nothing but the glory of being commander in Cheif and the happiness of being universally
                            admird could compensate opinion for such a sacrafice as you make. Baron Stuben is delighted with the plan, and charmed
                            with the reception we met with. Mrs Washington sets out for camp about the middle of this week.
                        I have had no official accounts either of the enemy at Portsmouth or of the Southern Army. Mrs Washington
                            recieved a letter last Night from her brother near Williamsburg who writes that the enemy are fortifying at Portsmouth;
                            and that they have collected a great quantity of provision and distressed many of the Inhabitants.
                        I am told the Militia of this State have turned out in greater numbers than have been wanted; and Mr Custes
                            and Colo. Fitzgerald think the Inhabitants were never more willing to make sacrafices for the support of the cause than at
                            this hour. But the great difficulty is, the things necessary to equip an Army, are not to be had.
                        We have various reports respecting Lord Cornwallises retreat and critical situation but I beleive little
                            dependance are to be placed upon them. I am in hopes to get good information at Richmond both with respect to the enemy in
                            this State and those to the Southard; and will write your Excellency a more full and particular account.
                        I had a conference with the Governor and two houses of Assembly at Annapolis. They promise me all the
                            assistance in their power; but are candid enough to tell me, that I must place but little dependance upon them, as they
                            have neither money or credit; and from the temper of the people are afraid to push matters to extremities.
                        I left General Gist in the State with proper instruction for receiving and forwarding to the Southern Army,
                            recruits and supplies of every kind; both from Maryland and Delaware. Cloaths and Arms, will be the most difficult
                            articles to be got; nor do I see how either Virginia or Maryland can furnish many, (if any) of them. But I shall be more
                            fully informed of this, on my arrival at Richmond.
                        If your Excellency has any particular instructions to give respecting the Maryland line, should be glad to
                            receive them as soon as possible; as an arrangment of the officers upon the new establishment will be made without loss of
                            time. I also wish to be informed and to receive your directions respecting the other lines in the Southern department.
                        Colonel Harrison left this, day before yesterday. I am sorry I had not an opportunity to see him, as he has
                            been in the State some days, and could give me more full and particular information of the veiws and
                            wishes of the people, than I have had time or opportunity to collect. I am with the greatest respect
                            and regard Your Excellencys Most Obedient humble Serv.
                        
                            Nath. Greene
                        
                    